The allegations of the complaint are so very voluminous, and the liability of defendant Wooten depends so much upon his good faith in the discharge of the duty he assumed, that it is difficult to determine it without findings of facts. The complaint alleges and the *Page 900 
demurrer admits that Wooten received a part of the purchase money and afterwards refused to deliver the deed, and "the defendant J. Frank Wooten unlawfully, and with the purpose and intent to hinder, delay, and defeat the plaintiff in its lawful recovery in this action, took said deed, draft, and statement, and with the advice and suggestion of his codefendant, James H. Pugh, burned the same to prevent the plaintiff and the court from examining and using the same in the trial of this action."
We think his Honor properly overruled the demurrer, and required the defendant to answer.
Affirmed.
(844)